DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 11 and 18 are cancelled, and all previously given rejections for these claims are considered moot. Claims 8, 10, 12, 14-15, 17, and 19 are currently amended. Claims 1-7, 9, 13, 16, and 20 are original. Claims 21-22 are new. Claims 1-10, 12-17, and 19-22 are currently pending in the application and have been considered below.

Response to Amendment
Objection to Specification
	The abstract is within the 150 word maximum, and the objection is withdrawn. 

Response to Arguments
Rejection Under 35 USC 101
	On page 8 of the Remarks filed 2/19/2021 Applicant argues that the previous “Office Action has failed to set forth… what the particular abstract idea allegedly is.” Examiner notes that the categorization of the claims into the mental process grouping has been expanded in the updated eligibility rejections below, which specifically point out the abstract idea as “reporting on the monitored activity of a plurality of users analyzing clinical information,” which falls into the groupings of both mental processes and certain methods of organizing human activity. 
On page 11 of the Remarks filed 2/19/2021 Applicant argues that independent claim 1 is not directed to a mental process because the claimed features (e.g. generating drug monographs, monitoring single drug monograph cannot practically be performed in the human mind” (Pg 14 of Remarks filed 2/19/2021, emphasis original), Examiner does not find evidence in the specification that a drug monograph includes such complex information or formatting that a human user could not create such a document based on a review of available clinical information. In fact, para. [0003] appears to imply that current methods of formulary management involve the manual assembly of information for review, indicating that a user would be able to mentally synthesize this type of information. 
On pages 15-16 of the Remarks filed 2/119/2021, Applicant argues that the independent claims are directed to “an improvement to technologies related to the generation of drug monographs, while also encompassing a new technology related to gaining insight into users’ interaction with drug monographs and their constituent components by virtue of the underlying technical platform…. the technical platform recited in the claims is integral to gaining such insight.” Applicant’s arguments are fully considered, but are not persuasive. The only “technical platform” recited in the claims as presently drafted are the generic computing elements included in claims 8 and 15 to implement the method steps, and the use of stored instructions executed by a server processor to perform otherwise-abstract functions does not provided integration into a practical application. Rather, use of these generic computing elements amount to mere instructions to apply the exception on a computer because the computing elements are merely invoked as tools with which to automate/digitize otherwise-abstract methods. These elements do not provide an 
On page 17 of the Remarks filed 2/119/2021, Applicant argues that the independent claims include “one or more ‘additional features’ that are not well-understood, routine, or conventional” at least because the claimed features are not taught by the art of record. Examiner notes that the previous Office Action cited to portions of the Applicant’s specification (e.g. Fig. 1 and para. [0022]) as well as to the MPEP to support the conclusion that the additional elements of the invention are nothing more than those recognized as well-understood, routine, and conventional (see Office Action dated 10/19/2020, para. 7 on Pg 4). Further, Applicant has not specifically pointed out which one or more “additional features” included in the claims provide significantly more than the abstract idea beyond asserting that all features not taught by the art of record (i.e. almost every limitation of every claim, as argued in pages 18-26 of the Remarks) are unconventional. Examiner notes that certain features not being taught by prior art references is not the standard for determining whether an element is well-understood, routine, and conventional, but also points to the updated eligibility rejections below for an in-depth analysis of the additional elements under Step 2B. 
Accordingly, claims 1-10, 12-17, and 19-20 are still found to be ineligible under 35 USC 101, as explained in more detail in the updated eligibility rejections below. 
Rejection Under 35 USC 102/103
	On pages 19-26 of the Remarks filed 2/19/2021 Applicant argues that the cited Shiloh and Maxwell JR references do not adequately teach or disclose the subject matter of the instant claims. Applicant’s arguments are persuasive, and the corresponding 35 USC 102 and 103 rejections for claims 1-20 are withdrawn. Examiner performed an updated prior art search, and addresses the claims with respect to new references in the new grounds of rejection below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-7 and 21-22 are directed to a method (i.e. a process), claims 8-9 and 12-14 are directed to a server (i.e. a machine), and claims 15-17 and 19-20 are directed to a computer-readable medium (i.e. a manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, fall into at least two abstract idea groupings: mental processes and certain methods of organizing human activity (e.g. managing personal behavior or interactions between people). Specifically, the claim recites generating a plurality of drug monographs using the healthcare information retrieved from the one or more databases and based on user input from a plurality of users; monitoring activity of the plurality of users during the generation of the plurality of drug monographs; and generating a report indicating a pattern of usage associated with one or more of the plurality of drug monographs based on the monitored activity of the plurality of users.
Each of these steps, when considered as a whole, describe a process that could take place using the mental capacities of a plurality of users. For example, a plurality of users could mentally, or with aid of pen and paper, generate drug monographs summarizing various aspects of a drug (e.g. dosages, contraindications, prescribing timelines, etc.) based on reviewing literature, studies, other available clinical information, and their own knowledge. Another user (e.g. a supervisor) could then mentally monitor user activity during drug monograph generation, e.g. by observing how long it takes a user to generate a monograph, what types of information the user considered in generating the monograph, etc. Finally, the supervising user could mentally, or with aid of pen and paper, generate a report indicating patterns of user activity during monograph generation, e.g. by noting that certain users utilized certain literature sources, took a certain amount of time, etc.
These steps, when considered as a whole, also describe a certain method of organizing human activity such as managing personal behavior or interactions between people. For example, in the scenario 
Accordingly, the steps recited in claim 1 describe the abstract idea of reporting on the monitored activity of a plurality of users analyzing clinical information, which falls into the groupings of both mental processes and certain methods of organizing human activity. 
Independent claims 8 and 15 recite substantially similar limitations as claim 1, but for the recitation of generic computing components (e.g. a server comprising a processor and a memory as in claim 8 and one or more non-transitory machine-readable media as in claim 15), and thus also fall into the mental processes and certain methods of organizing human activity groupings of abstract idea. 
Dependent claims 2-7, 9-10, 12-14, 16-17, and 19-22 inherit the limitations that recite an abstract idea from their dependence on claims 1, 8, or 15, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-7, 9-10, 12-14, 16-17, and 19-22 recite further limitations that merely further limit the abstract idea identified in the independent claims.
Specifically, claims 2, 6-7, 9, 13-14, 16, and 20 merely further describe the pattern of usage included in the generated report, and each type of pattern (trend and occurrence information, a pattern of usage of the healthcare information, a frequency of generation of monographs of a particular drug) is observable and reportable by a human actor. Claims 3-5, 10, 12, 17, 19, and 22 merely further describe the types of activity monitored in the method, and each type of activity is observable and reportable by a human actor. In particular, a supervisor is capable of observing a frequency of inclusion, exclusion, or viewing of studies (including client or competitor studies), as well as a geographic region associated with each user generating a drug monograph. Further, a supervisor could observe a user’s interaction with an interface (e.g. a timecard system, a screen displaying the clinical information, etc.) in generating a drug monograph. Claim 21 merely indicates that the monitored activity information is anonymized and aggregated, and that the generated report reflects the anonymized and aggregated activity; this could be accomplished by a human actor observing multiple users generating monographs and removing identifiable information (e.g. name, user ID, etc.) from generated reports. 

However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1, 8, and 15 do not include additional elements that integrate the abstract idea into a practical application. Each of these claims include the additional element of retrieving healthcare information from one or more databases. In addition, claim 8 recites the additional elements of a server comprising a processor and a memory comprising a plurality of instructions stored thereon that, in response to execution by the processor, causes the server to perform method steps; and claim 15 recites the additional elements of one or more non-transitory machine-readable media comprising a plurality of instructions stored thereon that, in response to execution by a server, causes the server to perform method steps. 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic formulary environment). 
Further, the additional elements in this claim merely amount to instructions to implement an abstract idea on a computer (e.g. using stored computer code executed by a server processor as a tool to digitize/automate functions that may be achieved mentally or otherwise during managed human 
The judicial exception recited in dependent claims 2-7, 9-10, 12-14, 16-17, and 19-22 is also not integrated into a practical application under a similar analysis as above. As noted above, claims 2-7, 9-10, 12-14, 16-17, and 19-21 merely further limit the abstract idea of the independent claims, and do not introduce any additional elements. Claim 22 does not positively recite a new additional element, but it does indicate that a user interacts with an interface in some manner in generating a drug monograph. Even if this interface was positively recited in the monograph generation step, it would amount to mere instructions to apply the exception using generic computing components because use of a generic interface element (presumably a computing interface) to help generate the monograph merely digitizes this step and implements it in a computing environment when it could otherwise be performed mentally or with aid of pen and paper by a human user. 
Accordingly, the additional elements of claims 1-10, 12-17, and 19-22 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-10, 12-17, and 19-22 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a server executing stored instructions to perform the generating, monitoring, generating, etc. steps of the invention amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes para. [0017] of Applicant’s specification: “The disclosed embodiments may also be implemented as instructions carried by or stored on one or more transitory or non-transitory machine-readable (e.g., computer-readable) storage media, which may be read and executed by one or more processors. A machine-readable storage medium may be embodied as any storage device, mechanism, or other physical structure for storing or transmitting information in a 
Thus, when considered as a whole and in combination, claims 1-10, 12-17, and 19-22 are not patent eligible. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-10, 13, 15-17, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bojorquez et al. (US 20160357919 A1) in view of “Process steps and suggestions for creating drug monographs and drug class reviews in an evidence-based formulary system” by Strite et al., hereinafter “Strite.”
Claims 1, 8, and 15 
Bojorquez teaches a method for generating healthcare information based on a plurality of drug monographs, the method comprising: 
retrieving healthcare information from one or more databases (Bojorquez Fig. 32, [0080]-[0081], noting a centralized formulary server 106 receives data from one or more remote locations such as FDA, first data bank, CMS, and claims tracking database, i.e. one or more databases); 
generating a formulary using the healthcare information retrieved from the one or more databases and based on user input from a plurality of users (Bojorquez [0043]-[0045], noting various methods of creating a new formulary via user inputs; [0079] further notes that ; 
monitoring activity of the plurality of users during the generation of the formulary (Bojorquez [0043], noting all information associated with creation or editing of formularies are stored for audit purposes); and 
generating a report indicating a pattern of usage associated with one or more of the formulary based on the monitored activity of the plurality of users (Bojorquez [0060], noting audit reports may be generated to show various activities (i.e. a pattern of usage) of a user during creation or editing of the formulary or any other type of file maintained by the system).  
In summary, Bojorquez teaches a method that allows users to create and edit formularies via GUIs based on received healthcare information and also provides monitoring functions that allow for the generation of audit reports documenting user activity during creation and editing of the formulary. Though the system allows for the creation of formularies including drug listings with various types of data about each drug (as shown in Appendix 2.0), it does not explicitly disclose the generation of a plurality of drug monographs. 
However, Strite teaches that maintaining a formulary system includes the creation of high-quality, evidence-based drug monographs (Strite abstract second paragraph: “This paper discusses the importance of an evidence0based formulary process and outlines the steps required for creating high-quality, evidence-based drug monographs and drug class reviews”; Pg 2 lower half: “Drug monographs and drug class reviews are the foundation of high-quality formulary systems…. Once it has been determined that an agent will be considered for formulary inclusion, the monograph or class review should be created to contain information about the current national and local standards”). Further, Bojorquez discloses that audit reporting (i.e. activity monitoring and report generation) may be performed for any type of file maintained by the system (see [0060]) while Strite discloses the monitoring of user activity when creating the drug monographs (see Table 1 step 2, second full paragraph of Pg 4, and “Summary of the evidence” section on Pg 6, each noting documentation of search activities and reporting of information used to create the drug monograph); this suggests that the audit reporting functionality of Bojorquez could be adapted to include drug monograph files and that it would be beneficial to do so in drug monographs in addition to the formulary itself provides the benefit of summarizing the evidence used to create the monographs to ensure high quality, as suggested by Strite Table 1.
Regarding claim 8, Bojorquez in view of Strite teaches a server for generating trend information associated with drug monographs, the server comprising: a processor; and a memory comprising a plurality of instructions stored thereon that, in response to execution by the processor, causes the server to (Bojorquez Fig. 32, [0079], noting formulary server 106 performing functions of the invention; see further at least claims 1 and 8 where the server is described as “a server on a network with programming instructions for” performing various functions of the invention, indicating the server comprises a memory and processor to execute stored programming instructions) perform steps substantially similar to the method of claim 1, as explained above. 
Regarding claim 15, Bojorquez in view of Strite teaches one or more non-transitory machine-readable media comprising a plurality of instructions stored thereon that, in response to execution by a server, causes the server to (Bojorquez Fig. 32, [0079], noting formulary server 106 performing functions of the invention; see further at least claims 1 and 8 where the server is described as “a server on a network with programming instructions for” performing various functions of the invention, indicating the server comprises some type of non-transitory machine-readable memory medium to store programming instructions) perform steps substantially similar to the method of claim 1, as explained above. 
Claims 2, 9, and 16
wherein the pattern of usage includes trend and occurrence information associated with one or more of the plurality of drug monographs (Strite Table 1 Step 2: “Documentation of search strategy including sources, terms, and limits; dates of searches; search yield; and number of relevant studies selected for further review”; Pg 4 second full paragraph: “When documenting your search, it is helpful to include information about the clinical question or focus point of the search, sources, date of search, search terms, limits used, number of hits, number of irrelevant studies (documented with citation), and number of studies selected for review (documented with citation)”; Pg 6 fourth paragraph: “It is also useful to include in the evidence synthesis some aggregated information about the studies used to create the monograph or class review, such as the number of included studies”. Information such as number of hits, number of studies included for review, etc. are considered equivalent to “trend and occurrence information” because they describe various trends and occurrences of study searching and consideration in association with the generated monographs).
Claims 9 and 16 recite substantially similar limitations as claim 2, and are also rejected as above. 
Claims 3, 10, and 17 
Bojorquez in view of Strite teaches the method of claim 1, and the combination further teaches wherein monitoring the activity of the plurality of users during the generation of the plurality of drug monographs comprises identifying a frequency of one or more studies being included, excluded, viewed, or not viewed in preparation of the plurality of drug monographs (Strite Table 1 Step 2: “Documentation of search strategy including sources, terms, and limits; dates of searches; search yield; and number of relevant studies selected for further review”; Pg 4 second full paragraph: “When documenting your search, it is helpful to include information about the clinical question or focus point of the search, sources, date of search, search terms, limits used, number of hits, number of irrelevant studies (documented with citation), and number of studies selected for review (documented with citation)”; Pg 6 fourth paragraph: “It is also useful to include in the evidence synthesis some aggregated information about the studies used to create the monograph or class review, such as the number of included studies”).  
Claims 10 and 17 recite substantially similar limitations as claim 3, and are also rejected as above. 
Claim 4 
Bojorquez in view of Strite teaches the method of claim 3, and the combination further teaches wherein the one or more studies include one or more client or competitor studies (Strite Table 1 Step 2: “Audit all secondary studies and sources used”, indicating use of secondary studies, i.e. client or competitor studies).  
Claims 6, 13, and 20 
Bojorquez in view of Strite teaches the method of claim 1, and the combination further teaches wherein generating the report indicating the pattern of usage associated with one or more of the plurality of drug monographs comprises indicating a pattern of usage associated with the healthcare information (Bojorquez [0060], noting audit reports include imports and exports (i.e. a pattern of usage associated with the received healthcare information) for a formulary or other file (i.e. drug monograph); see also Strite Table 1 Step 4, Pg 6 fourth paragraph, noting an evidence synthesis summary that includes aggregated information about the studies used to create the monograph, such as the number of included studies, i.e. a pattern of usage associated with the healthcare information).
Claims 13 and 20 recite substantially similar limitations as claim 6, and are also rejected as above. 
Claim 22
Bojorquez in view of Strite teaches the method of claim 1, and the combination further teaches wherein monitoring the activity of the plurality of users during the generating of the plurality of drug monographs comprises monitoring interaction of each user of the plurality of users with an interface used by the user in generating a corresponding drug monograph (Bojorquez [0043], [0060], noting monitored activity includes timestamped instances of creation and changes to formularies, which are achieved by user interaction with a GUI as shown in Figs. 3-5; this is equivalent to monitoring interaction of users with an interface used in generating the formulary (and in the context of the combination with Strite, the drug monograph itself)).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bojorquez in view of Strite as applied to claims 1, 8, and 15 above, and further in view of Brown et al. (US 20040006491 A1).
Claims 5, 12, and 19 
Bojorquez in view of Strite teaches the method of claim 1, showing that various user activities like user identifier, date, time, action, etc. can be monitored for audit reporting purposes (as in Bojorquez [0043], [0060]). However, the combination fails to explicitly disclose wherein monitoring the activity of the plurality of users during the generation of the plurality of drug monographs comprises identifying a geographic region associated with each user generating a drug monograph. However, Brown teaches that in a system for creating formularies, reports may be generated based on geographical region of the formularies for comparison purposes (Brown [0096], claim 12). It thus would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the monitored user activity of the combination to include geographical region associated with each user creating the formulary and/or drug monographs so that the generated reports allow for comparisons between formularies based on geographic region, as suggested by Brown [0096] & claim 12. 
Claims 12 and 19 recite substantially similar limitations as claim 5, and are also rejected as above. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bojorquez in view of Strite as applied to claims 1 and 8 above, and further in view of “Formulary Evaluation Using a Class Review Approach” by Persson et al., hereinafter “Persson.” 
Claims 7 and 14 
Bojorquez in view of Strite teaches the method of claim 1, showing tracking of creation and modification of formularies and other files maintained by the system (e.g. drug monographs as in the combination), indicating that the frequency of creation of such a file would be included in the report (Bojorquez [0060]). However, the combination fails to explicitly disclose wherein the pattern of usage includes identifying a frequency of generation of drug monographs for a particular drug. However, Persson teaches that new drugs may be added to a formulary based on higher-than-anticipated use of a particular agent (Persson Pg 214 column 2: “Utilization reports that show a higher-or lower-than-anticipated use for formulary or non-formulary agents are reviewed in greater depth by the PRCDSA 
Claim 14 recites substantially similar limitations as claim 7, and is also rejected as above. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bojorquez in view of Strite as applied to claim 1 above, and further in view of Schulz et al. (US 20160224925 A1).
Claim 21
Bojorquez in view of Strite teaches the method of claim 1, and the combination further teaches  (Strite Pg 6 fourth paragraph: “It is also useful to include in the evidence synthesis some aggregated information about the studies used to create the monograph or class review, such as the number of included studies”; this shows that monitored activity data is aggregated for inclusion in synthesized reports). However, the combination fails to explicitly disclose additionally anonymizing the aggregated monitored activity of the plurality of users. 
However, Schulz teaches anonymizing monitored user activity data for aggregate reporting purposes (Schulz [0053]-[0055], noting aggregate worker activity information is used in reporting, and can specifically be anonymously aggregated as in [0055] to identify correlations between user activities and performance or goal attainment, which can be used to optimize user performance). It would have been . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mahoney et al. (US 7895060 B1) describes a system to generate custom, dynamic formularies for different groups. Arteaga-Gamboa (US 20120054628 A1) describes a system that allows for the generation of usage reports based on use selections of drug monographs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.H./Examiner, Art Unit 3626                                           

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687